Citation Nr: 1144521	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 25, 2007, for the grant of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1962 to June 1969.  Veteran died on February [redacted], 1984, and the appellant is his widow.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted the reopened claim for service connection for the cause of the Veteran's death and assigned an effective date of February 25, 2007 (one year prior to the date of claim).  

In February 2011, the Board denied the claim for an effective date earlier than February 25, 2007 for the grant of service connection for the cause of the Veteran's death and remanded the issue of whether there was clear and unmistakable error in a June 1984 RO rating decision that denied the claim for service connection for the cause of the Veteran's death.  The Veteran's representative filed a motion for reconsideration in February 2011 and provided a supplemental statement in June 2011.  In October 2011, the motion was granted.  

In September 2010, the appellant had a Videoconference hearing with an Acting Veterans Law Judge who is no longer with the Board.  As a panel of three Board Veteran Law Judges is granting the claim for the effective date advocated for by the appellant and her representative, there is no prejudice to the appellant in deciding the claim without affording the appellant the opportunity for a new hearing.  See, 38 U.S.C.A. § 7103(b) (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2011).  

FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and he died in February 1984 as a result of pulmonary thromboembolism due to or as a consequence of metastatic adenocarcinoma and underlying probable primary lung cancer.  

2.  In February 1984, the appellant filed a claim for death pension and dependency and indemnity compensation (DIC) benefits; the claims were denied in June 1984.  

3.  A claim for death pension benefits was received from the appellant on March 1, 1991.  

4.  Effective in June 1994, lung cancer was added to the list of diseases associated with exposure to certain herbicides for a veteran who served in Vietnam during the Vietnam era, creating a legal presumption of service connection for the Veteran's cause of death.  


CONCLUSION OF LAW

An effective date of March 1, 1991, for the grant of service connection for the cause of the Veteran's death is established.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.152, 3.400, 3.816 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue arises from the appellant's disagreement with the effective date assigned following the grant of the claim for service connection for the cause of the Veteran's death.  Courts have held that, once a claim is granted and substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the Veterans Claims Assistance Act of 2000 (VCAA) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and at 38 C.F.R. § 3.159 (2011)).  However, in an August 2008 letter the appellant was provided with an explanation of how effective dates are assigned.  The duties to notify and assist have been met.  

In January 1984, the Veteran was diagnosed with metastatic mesothelioma, which was probably primary lung cancer.  On February [redacted], 1984, the Veteran died.  His death certificate lists the immediate cause of death as pulmonary thromboembolism due to or as a consequence of metastatic adenocarcinoma which was due or as a consequence of "probable lung primary."  

The appellant filed a claim in February 1984 for service connection for the cause of the Veteran's death and death pension.  In a June 1984 RO rating decision, service connection for the cause of the Veteran's death was denied.  A September 1984 letter from the RO showed that death pension was not granted because countable family income exceeded the limit provided by law.  Notice for the pension claim was given in November 1984.  

On March 1, 1991, the appellant wrote a letter asking the RO to reopen her improved pension claim.  She was a widow with no dependents.  In April 1991, she sent in her financial information.  It is clear from the file that the RO granted the appellant's pension claim because by July 1992 the RO sent her a letter regarding notice of overpayment for pension benefits.  A waiver of indebtedness was eventually granted in August 1992.  

On February 25, 2008, the appellant filed a new claim, stating that service personnel records showed the Veteran was in Vietnam and the Veteran's death certificate showed he died of lung cancer.  The appellant stated she should be receiving DIC benefits and mentioned clear and unmistakable error.  

In June 2008, the RO granted service connection for the cause of the Veteran's death, effective February 25, 2007.  The RO stated the effective date was granted one year prior to the appellant's claim for DIC benefits under the liberalizing law of §3.114(a).  The RO stated there was no clear and unmistakable error as respiratory cancers were added as presumptive disabilities in November 1996.  Also, as the appellant's claim was denied in 1984, the RO said the Nehmer case did not apply.  

In June 2008, the appellant filed a notice of disagreement only as to the earlier effective date and stated her claim should be granted from November 1996.  At the September 2010 Board hearing, she explained she did not know the difference between VA pension and DIC benefit claims when she filed for pension in the early 1990s.  (Transcript, p 9.)  

Under 38 U.S.C.A. § 5101(b)(1) and 38 C.F.R. § 3.152(b)(1), a claim by a surviving spouse for death pension shall be considered a claim for DIC benefits.  The appellant's March 1, 1991 letter constituted a claim for pension and a claim for DIC benefits, which includes the claim of service connection for the cause of the Veteran's death.  VA was obligated to adjudicate both claims.  The statute does not delve into the intent of the claimant and it does not allow a claimant to make an election.  Isenhart v. Derwinski, 3 Vet. App. 177 (1992).  Although the RO adjudicated the death pension claim, the RO did not formally adjudicate the claim for DIC benefits, including the claim of service connection for the cause of the Veteran's death.  That claim remained pending since March 1, 1991.  

As for the effective date, generally the effective date of service-connected death benefits after separation from service is the first day of the month in which a veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  Also, typically, if DIC benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  In no event shall such award or increase be retroactive for more than one year from the date of application therefore or the date of administrative determination of entitlement, whichever is earlier.  Id.  

With respect to an effective date based on presumptive service connection for a disease presumed to be caused by exposure to certain herbicides in Vietnam, VA has issued 38 C.F.R. § 3.816 to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veteran's Affairs.  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam veteran who had a respiratory cancer or his surviving spouse.  38 C.F.R. § 3.816(b)(1) (2011).  The regulation applies to a claim for DIC, to include service connection for the cause of a veteran's death, that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease; in this case, June 1994.  38 C.F.R. § 3.816(d)(2); see 59 Fed. Reg. 29723-29724 (stating that respiratory cancers were added to the presumptive list effective June 9, 1994).  

In such a case, the effective date of the award will be the later of the date such claim was received by VA or the date death occurred, unless the claim was received within one year of the date of the veteran's death.  38 C.F.R. § 3.816(d)(2)-(3) (2011).  

Here, the appellant is a Nehmer class member as her claim was pending starting on March 1, 1991.  The Board finds that the effective date for the grant of DIC is the date of claim for pension received on March 1, 1991 under § 3.816(d)(2).  As this is the date the appellant and her representative asserted was the date of entitlement, the Board need not discuss the 1984 determination, which is final and not subject to Nehmer litigation.  The Board finds that an effective date of March 1, 1991, for the grant of service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to an effective date of March 1, 1991, for service connection for the cause of the Veteran's death is granted.  



_______________________________           _______________________________
                 S. S. TOTH			THOMAS J. DANNAHER
          Veterans Law Judge			  Veterans Law Judge
     Board of Veterans' Appeals		        Board of Veterans' Appeals



_______________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


